Name: Commission Decision of 4 September 1978 authorizing the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Netherlands not to apply Community treatment to men's, boys', women's, girls' and infants' woven breeches, shorts and trousers (including slacks) of wool, of cotton or of man-made textile fibres, falling within heading No ex 61.01 and subheading ex 61.02 B (NIMEXE codes 61.01-62, 64, 66, 72, 74, 76; 61.02-66, 68, 72) of the Common Customs Tariff, originating in Macao and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-09-14

 nan